DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “33” has been used to designate both the spring 33 (Figure 4) and one of the electrical conductors 33 (Figure 6).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: The specification refers to both the spring 33 (e.g., p. 10, lines 4-6) and one of the electrical conductors 33 (e.g., p. 11, line 35) using the same reference character.  
.
Appropriate correction is required.
Claim Objections
Claims 6, 12, and 16 are objected to because of the following informalities:  
In claims 6, 12, and 16, the recitations of “the body” should read “the central body” or the like in order to maintain consistency of claim terminology across the entirety of the claims.
In claim 16, line 8 the recitation “wherein each of the one or more comprises” should read “wherein each of the one or more arms comprises” or the like.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 12 and 14 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 12, the phrase "namely" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
a) Determining the scope and contents of the prior art.
b) Ascertaining the differences between the prior art and the claims at issue.
c) Resolving the level of ordinary skill in the pertinent art.
d) Considering objective evidence present in the application indicating obviousness or nonobviousness.	
Claims 1-3, 5, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Carroll (US 2016/0068266 A1) in view of Peterson (US 6,187,470 B1) and Condon et al. (US 2014/0099853 A1), hereinafter Condon.
Regarding claim 1, Carroll discloses a drone (drone 20; fig. 1) comprising 
a central body (base 22; fig. 1); and 
one or more arms (struts 34; fig. 2), each arm comprising a first end mounted on the central body (para. [0014], regarding the strut 34 
wherein at least one electrical energy storage device (battery material layers 44; figs. 2 and 5B) is housed in each of the one or more arms (strut 34) between its first and second ends (para. [0028], regarding in related embodiments, the propeller wing(s) 30 have a conventional design, and an entirety of the integrated, battery material layer power supply resides in the base 22, the strut 34 and/or other components of the drone 20),
wherein each of the one or more arms (struts 34) comprises a casing (the outer surface of the strut 34, as shown in fig. 1) in which are housed one or more electrical energy storage cells (the battery material layers 44 form an electrical energy storage cell, as shown in figs. 2 and 3; see also para. [0028]).
Carroll does not appear to specifically disclose wherein the casing is a tubular casing, wherein the one or more electrical energy storage cells are of cylindrical shape, wherein in each arm there is provided an arm harness comprising electrical conductors that transmit torque/speed commands from the central body to the motor, wherein the arm harness is housed inside the tubular casing.
However, Peterson is in the field of battery packs for small aircraft (col. 1, lines 9-12; fig. 20) and teaches wherein the casing is a tubular casing (battery cell holding sleeve tubes 22a, 22b; figs. 1 and 2), wherein the one or more electrical energy storage 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the drone of Carroll such that the casing is a tubular casing, wherein the one or more electrical energy storage cells are of cylindrical shape as taught by Peterson in order to improve the aerodynamic performance of the struts during operation of the drone by shaping the strut to have a tubular cross-section, as is well-known and conventionally done in the art, whereby electrical energy storage cells as modified are configured to fit the interior of the tubular strut in a manner analogous to that disclosed by Carroll.
Furthermore, Condon is in the field of remote-control flying craft (abstract) and teaches wherein in each arm (arms 114; fig. 1) there is provided an arm harness comprising electrical conductors (para. [0046], regarding each of arms 114 can include an intra-arm channel such that time and cost is saved in production by limiting production materials to those outside the channel while providing a conduit for routing of wires from the motor assemblies 108; figs. 1 and 6) that transmit torque/speed commands from the central body to the motor (para. [0115], regarding based on the sensed data and control instructions, microcontroller 146 can, via motor driver 162, control the individual motors 130 in order to navigate hovering remote control flying craft 100 by mimicking the motion of controller 162; fig. 13), wherein the arm harness is housed inside the tubular casing (see again para. [0046]; as shown in fig. 1).

	
Regarding claim 2, Carroll as modified discloses the invention in claim 1, and further discloses the invention comprising at least three arms (as shown in fig. 1).

Regarding claim 3, Carroll discloses the invention in claim 1, and further discloses wherein the one or more electrical energy storage devices (battery material layers 44) housed in the one or more arms (struts 34) account for most of the electrical energy required for hovering and flight (para. [0028], regarding an entirety of the integrated, battery material layer power supply resides in the base 22, the strut 34 and/or other components of the drone 20).

Regarding claim 5, Carroll as modified discloses the invention in claim 1, and further discloses wherein each tubular casing (from Peterson, battery cell holding sleeve tubes 22a, 22b; fig. 2) houses a plurality of electrical energy storage cells (battery cells 24; fig. 1), arranged one after another along the tubular casing (as shown in fig. 1).


Regarding claim 11, Carroll discloses the invention in claim 1, and further discloses wherein, for each arm (strut 34), the electrical energy storage device (battery material layers 44) extends for a length LB from the propeller axis (as shown in fig. 2, the battery material layers 44 extend through the entirety of the strut 34) and more than 40% of the length LB is cooled by the air flow directly driven by the propeller (propeller wings 30) at the end of the arm (as shown in figs. 1 and 2, the length of each of the propeller wings 30 is approximately the same as the length of the strut 34, such that substantially the entirety of the length of the strut 34 is necessarily cooled by air flow driven by the propeller wings 30).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Carroll (US 2016/0068266 A1) in view of Peterson (US 6,187,470 B1) and Condon et al. (US 2014/0099853 A1), hereinafter Condon, as applied in claim 1 above, and further in view of Wang et al. (US 2016/0039300 A1), hereinafter Wang.
Regarding claim 4, Carroll as modified discloses the invention in claim 1, and further discloses wherein each arm (strut 34) is provided with an assembly of energy 
Carroll does not appear to specifically disclose said assemblies being electrically connected in parallel via the central body.
However, Wang is in the field of swapping batteries on UAVs (abstract) and teaches said assemblies being electrically connected in parallel via the central body (para. [0093], regarding a battery pack may include one or more batteries, wherein batteries may be connected in series, in parallel, or any combination thereof).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the drone of Carroll such that said assemblies being electrically connected in parallel via the central body as taught by Wang in order to optimize the electrical power distribution within the drone (see Wang, para. [0093]).

Claims 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Carroll (US 2016/0068266 A1) in view of Peterson (US 6,187,470 B1) and Condon et al. (US 2014/0099853 A1), hereinafter Condon, as applied in claim 1 above, and further in view of Lin et al. (US 2013/0287577 A1), hereinafter Lin.
Regarding claim 6, Carroll as modified discloses the invention in claim 1, but does not appear to specifically disclose wherein each arm is removably mounted on the body by means of a coupling and is configured to be detached from the central body.
However, Lin is in the field of rotor-arm assembles for multi-rotorcraft (abstract) and teaches wherein each arm (rotor-arm 6; fig. 1) is removably mounted on the body 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the drone of Carroll such that each arm is removably mounted on the body by means of a coupling and is configured to be detached from the central body as taught by Lin in order to ensure that broken arms can be easily replaced (see Lin, para. [0002]).

Regarding claim 7, Carroll as modified discloses the invention in claim 6, but does not appear to specifically disclose wherein the coupling comprises a mechanical interface and an electrical interface.
However, Lin teaches wherein the coupling comprises a mechanical interface and an electrical interface (para. [0065], regarding an electrical connection between the rotor-arm 6 and the body portion 4 may be established, and furthermore, a physical connection between the rotor-arm 6 and the body portion 4 may be established).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the drone of Carroll such that the coupling comprises a mechanical interface and an electrical interface as taught by Lin in order to ensure that broken arms can be easily replaced (see Lin, para. [0002]).

Regarding claim 8, Carroll as modified discloses the invention in claim 7, but does not appear to specifically disclose wherein the mechanical interface comprises a 
However, Lin teaches wherein the mechanical interface comprises a system for angular alignment of the arm (rotor-arm 6) about its main axis of the arm (para. [0048], regarding the connector portion 22 includes a male connector or plug 30 having one or more electric connector pins 32) with respect to a receiving housing (recessed portion 120; fig. 5) provided in the central body (as shown in fig. 5).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the drone of Carroll such that the mechanical interface comprises a system for angular alignment of the arm about its main axis of the arm with respect to a receiving housing provided in the central body as taught by Lin in order to ensure that arms can be easily and removably connected to the body (see Lin, para. [0055]).

Regarding claim 9, Carroll as modified discloses the invention in claim 8, but does not appear to specifically disclose wherein the system for angular alignment is formed by a projecting pin on the first end of the arm, received in a corresponding groove in the receiving housing.
However, Lin teaches wherein the system for angular alignment is formed by a projecting pin (electric connector pins 32; fig. 4) on the first end of the arm (as shown in fig. 4), received in a corresponding groove in the receiving housing (connection pin sockets 103; fig. 5).


Regarding claim 10, Carroll as modified discloses the invention in 7, but does not appear to specifically disclose wherein the mechanical interface comprises a locking device with a passive locking function, namely insertion by translation with angular indexing and snap-fitting, and a quick release function.
However, Lin teaches wherein the mechanical interface comprises a locking device (plug 30; fig. 4) with a passive locking function, namely insertion by translation (para. [0065], regarding the plug 30 may be mated with the socket 102; figs. 8 and 9) with angular indexing (via electric connector pins 32 being received within connection pin sockets 103, as shown in figs. 4 and 5) and snap-fitting, and a quick release function (the outer surface of the plug 30 is mated with an inner surface of the socket 102, as shown in figs. 4 and 5, and can be quickly released once the ring 34 is unscrewed from the outer surface of the socket 102).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the drone of Carroll such that the mechanical interface comprises a locking device with a passive locking function, namely insertion by translation with angular indexing and snap-fitting, and a quick release function as taught .

Claims 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Carroll (US 2016/0068266 A1) in view of Lin et al. (US 2013/0287577 A1), hereinafter Lin.
Regarding claim 12, Carroll discloses a drone (drone 20; fig. 1) comprising 
a central body (base 22; fig. 1); and 
one or more arms (struts 34; fig. 2), each arm comprising a first end mounted on the central body (para. [0014], regarding the strut 34 maintains the electric motor 32 relative to the base 22; fig. 2), each arm comprising at or near a second end at least one motor (motor 32; fig. 2) and at least one propeller coupled to said motor (propeller wings 30; fig. 2), 
wherein at least one electrical energy storage device (battery material layers 44; figs. 2 and 5B) is housed in each arm (strut 34) between its first and second ends (para. [0028], regarding in related embodiments, the propeller wing(s) 30 have a conventional design, and an entirety of the integrated, battery material layer power supply resides in the base 22, the strut 34 and/or other components of the drone 20).
Carroll does not appear to specifically disclose wherein each arm is removably mounted on the body by means of a coupling configured to be detached from the central body, the coupling comprising a mechanical interface and an electrical interface, 
However, Lin teaches wherein each arm (rotor-arm 6; fig. 1) is removably mounted on the body (body portion 4; fig. 1) by means of a coupling (body portion connector 10; fig. 2) configured to be detached from the central body (as shown in fig. 3), the coupling comprising a mechanical interface and an electrical interface (para. [0065], regarding an electrical connection between the rotor-arm 6 and the body portion 4 may be established, and furthermore, a physical connection between the rotor-arm 6 and the body portion 4 may be established), the mechanical interface comprising a system for angular alignment of the arm (rotor-arm 6) about its main axis (as shown in figs. 2 and 5) with respect to a receiving housing (recessed portion 120; fig. 5) provided in the central body (para. [0046], regarding in order that the body portion connector 10 may be inserted inside the tubular rod 8, the protrusion 24 may be aligned with the slot 28 such that the protrusion 24 may slide into the slot 28; fig. 2), wherein the mechanical interface comprises a locking device with a passive locking function (para. [0047], regarding once the tubular rod 8 and the body portion connector 10 are engaged, as described above, a locking mechanism may be provided to hold the two elements together), namely insertion by translation with angular indexing (see again para. [0046]) and snap fitting (para. [0047], regarding a sleeve 29 may be positioned over the bands and the protrusion for protection, for example, from impact and/or fluid ingress, wherein the sleeve may be rubber; Examiner notes that the rubber sleeve 29 must inherently be 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the drone of Carroll such that each arm is removably mounted on the body by means of a coupling configured to be detached from the central body, the coupling comprising a mechanical interface and an electrical interface, the mechanical interface comprising a system for angular alignment of the arm about its main axis with respect to a receiving housing provided in the central body, wherein the mechanical interface comprises a locking device with a passive locking function, namely insertion by translation with angular indexing and snap fitting as taught by Lin in order to ensure that broken arms can be easily replaced (see Lin, para. [0002]).

Regarding claim 14, Carroll as modified discloses the invention in 13, but does not appear to specifically disclose wherein the mechanical interface further comprises a quick release function.
However, Lin teaches wherein the mechanical interface further comprises a quick release function (the outer surface of the plug 30 is mated with an inner surface of the socket 102, as shown in figs. 4 and 5, and can be quickly released once the ring 34 is unscrewed from the outer surface of the socket 102).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the drone of Carroll such that the mechanical interface further comprises a quick release function as taught by Lin in order to ensure that arms can be easily and removably connected to the body (see Lin, para. [0055]).

Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Carroll (US 2016/0068266 A1) in view of Peterson (US 6,187,470 B1) and Lin et al. (US 2013/0287577 A1), hereinafter Lin.
Regarding claim 1, Carroll discloses a drone (drone 20; fig. 1) comprising 
a central body (base 22; fig. 1); and 
one or more arms (struts 34; fig. 2), 
each arm comprising a first end mounted on the central body (para. [0014], regarding the strut 34 maintains the electric motor 32 relative to the base 22; fig. 2), 
each arm comprising at or near a second end at least one motor (motor 32; fig. 2) and at least one propeller coupled to said motor (propeller wings 30; fig. 2), 
wherein at least one electrical energy storage device (battery material layers 44; figs. 2 and 5B) is housed in each of the one or more arms (strut 34) between its first and second ends (para. [0028], regarding in related embodiments, the propeller wing(s) 30 have a conventional design, and an entirety of the integrated, battery material layer power supply resides in the base 22, the strut 34 and/or other components of the drone 20), wherein each of the one or more arms (struts 34) comprises a casing (the outer surface of the strut 34, as shown in fig. 1) in which are housed one or more electrical energy storage cells (the battery material layers 44 form 
wherein the one or more electrical energy storage devices (battery material layers 44) housed in the one or more arms (struts 34) account for more than 75% of the electrical energy required for hovering and flight (given that para. [0028] cited above encompasses an embodiment where the battery material layer 44 is located only in the struts 34, in such an embodiment the struts 34 would necessarily house 100% of the electrical energy on board the drone).
Carroll does not appear to specifically disclose wherein the casing is a tubular casing, wherein the one or more electrical energy storage cells are of cylindrical shape, and wherein each arm is removably mounted on the body by means of a coupling and is configured to be detached from the central body.
However, Peterson teaches wherein the casing is a tubular casing (battery cell holding sleeve tubes 22a, 22b; figs. 1 and 2), wherein the one or more electrical energy storage cells (battery cells 24 situated in battery cell holding sleeve tubes 22a, 22b; figs. 1 and 2) are of cylindrical shape (col. 3, lines 51-54, regarding each of typical battery cells 24 has a positive terminal 26 and a negative terminal 28 at opposing ends of an elongate and usually cylindrical body portion 30; fig. 1).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the drone of Carroll such that the casing is a tubular casing, wherein the one or more electrical energy storage cells are of cylindrical shape as taught by Peterson in order to improve the aerodynamic performance of the struts 
Furthermore, Lin teaches wherein each arm (rotor-arm 6; fig. 1) is removably mounted on the body (body portion 4; fig. 1) by means of a coupling (body portion connector 10; fig. 2) and is configured to be detached from the central body (as shown in fig. 3).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the drone of Carroll such that each arm is removably mounted on the body by means of a coupling and is configured to be detached from the central body as taught by Lin in order to ensure that broken arms can be easily replaced (see Lin, para. [0002]).

Regarding claim 17, Carroll as modified discloses the invention in claim 16, and further discloses the wherein the one or more electrical energy storage devices (battery material layers 44) housed in the one or more arms (struts 34) account for more than 90% of an overall electrical energy available on board (given that para. [0028] cited above encompasses an embodiment where the battery material layer 44 is located only in the struts 34, in such an embodiment the struts 34 would necessarily house 100% of the electrical energy on board the drone).


However, Lin wherein the coupling comprises a mechanical interface and an electrical interface (para. [0065], regarding an electrical connection between the rotor-arm 6 and the body portion 4 may be established, and furthermore, a physical connection between the rotor-arm 6 and the body portion 4 may be established), the mechanical interface comprising a system for angular alignment of the arm (rotor-arm 6) about its main axis of the arm (as shown in figs. 2 and 5) with respect to a receiving housing (recessed portion 120; fig. 5) provided in the central body (para. [0046], regarding in order that the body portion connector 10 may be inserted inside the tubular rod 8, the protrusion 24 may be aligned with the slot 28 such that the protrusion 24 may slide into the slot 28; fig. 2).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the drone of Carroll such that the coupling comprises a mechanical interface and an electrical interface, the mechanical interface comprises a system for angular alignment of the arm about its main axis of the arm with respect to a receiving housing provided in the central body as taught by Lin in order to ensure that broken arms can be easily replaced (see Lin, para. [0002]).
Allowable Subject Matter
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Response to Arguments
Applicant’s arguments filed on January 5, 2021, with respect to the rejection of claims 1-3 and 11 under §103 over Carroll (Remarks, pp. 6-8) have been fully considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argues (Remarks, pp. 8-9) that claim 4 is improperly rejected under §103 over Carroll in view of Wang due to the fact that Wang fails to cure the deficiency of Carroll. However, given the fact that Carroll is not insufficient in rejecting claim 1 as detailed hereinabove, the rejection of claim 4 is maintained.
Applicant argues (Remarks, pp. 9-10) that claim 5 is improperly rejected under §103 over Carroll in view of Peterson due to the fact that Peterson fails to cure the deficiency of Carroll. However, given the fact that Carroll is not insufficient in rejecting claim 1 as detailed hereinabove, the rejection of claim 5 is maintained.
Applicant argues (Remarks, p. 10) that claims 6-10 are improperly rejected under §103 over Carroll in view of Lin due to the fact that Lin fails to cure the deficiency of Carroll. However, given the fact that Carroll is not insufficient in rejecting claim 1 as detailed hereinabove, the rejection of claims 6-10 is maintained.

While Carroll does appear to depict the struts 34 being integrally formed with the base 22 in Figure 1, no such integral connection is actually detailed or otherwise discussed in the specification. Indeed, Figure 2 depicts a more detailed rendering of the strut 34 that would appear to suggest some sort of connection with the base 22. Given the lack of importance placed on the subject by Carroll, it is incorrect to suggest that Carroll “teaches away” from removably mounting the arms to the central body by virtue of its silence on the subject. Furthermore, in an embodiment taught by Carroll (see para. [0028]) where the batteries are located solely in the struts 34, such that the batteries in the struts 34 are not integrated with batteries in the base 22, there would appear to be no mechanical or electrical reason why the struts 34 could not be attached to the base 22 via a mechanical and electrical interface of the type taught by Lin. Furthermore, as detailed hereinabove, one of ordinary skill in the art at the effective filing date of the invention would have found it obvious to configure the struts 34 of Carroll to be removably mounted to the base 22 for the same reasons laid out in Lin, i.e., ease of manufacture, reparability, interchangeability, etc. Examiner additionally notes that, as a general rule, constructing a formerly integral structure in various elements has been 
Applicant offers preemptive arguments relating to new claims 16-18 (Remarks, p. 12-13) which are addressed in the rejection of claims 16-18 hereinabove. Applicant’s argument that the prior art does not teach the limitation recited in claim 16 that “each arm is removably mounted on the body by means of a coupling and is configured to be detached from the central body is moot because the ground of rejection does not rely on any reference for any teaching or matter specifically challenged in the argument. Furthermore, Applicant’s argument that the prior art does not teach the limitation recited in claim 16 that “electrical energy storage devices housed in the one or more arms account for more than 75% of the electrical energy required for hovering and flight” is also addressed in the rejection of claim 16 above, which relies on an embodiment disclosed by Carroll in para. [0028], cited by Applicant, in which only the struts 34 are used to house the batteries (by virtue of the logical “and/or” description).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADY W FRAZIER whose telephone number is (469)295-9263.  The examiner can normally be reached on Monday-Friday 8:00am-4:00pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/BRADY W FRAZIER/Examiner, Art Unit 3647